Exhibit 10

 

 

LETTER AGREEMENT

 

 

June 19, 2009

 

 

The Eastern Company

112 Bridge Street

P.O. Box 460

Naugatuck, Connecticut 06770-0460

Attention: Leonard F. Leganza, President and CEO

 

Dear Mr. Leganza:

 

Reference is hereby made to that certain Loan Agreement (herein so called) dated
as of June 28, 2000, as amended, by and between The Eastern Company, a
Connecticut corporation (the "Borrower"), and Bank of America, N.A. (successor
by merger to Fleet National Bank), a national banking association (the
"Lender"). As you know, pursuant to the Loan Agreement, Lender has made
available to Borrower certain term loans, revolving credit loans and commercial
and standby letters of credit, and other financial accommodations.

 

Borrower has advised Lender that Borrower failed to comply with the "Fixed
Charge Coverage Ratio" covenant set forth in clause (i) of Paragraph 5(a) of the
Loan Agreement for Borrower's fiscal quarter ending April 4, 2009 and, based on
Borrower's financial projections, Borrower is likely to fail to be in compliance
with the Fixed Charge Coverage Ratio covenant for the fiscal quarter ending July
4, 2009 and for the remainder of fiscal year 2009. At the request of Borrower,
Lender hereby waives Borrower's noncompliance with the Fixed Charge Coverage
Ratio covenant for the fiscal quarter of Borrower ending April 4, 2009 and
further hereby waives, on a prospective basis, Borrower's projected
noncompliance with the Fixed Charge Coverage Ratio covenant for the fiscal
quarter ending July 4, 2009. The covenant waivers set forth in this letter (both
for the actual covenant violation for the fiscal quarter ending April 4, 2009
and the projected noncompliance for the fiscal quarter ending July 4, 2009)
shall be limited precisely as written and shall not constitute a waiver of or a
modification of any other term, provision or covenant contained in the Loan
Agreement.

 

Based on Borrower's actual noncompliance with the Fixed Charge Coverage Ratio
covenant for the fiscal quarter ending April 4, 2009 and Borrower's projected
noncompliance with the Fixed Charge Coverage Ratio covenant for the fiscal
quarter ending July 4, 2009 and for the remainder of fiscal year 2009, Lender
has elected to take the following actions: (i) reduce the amount available to
Borrower under the Loan Agreement on account of the "Revolving Credit Loan" (as
such term is defined in the Loan Agreement) from an amount of up to
$12,000,000.00 to an amount of up to $3,000,000.00; (ii) reduce the maximum
amount available to Borrower on

 

--------------------------------------------------------------------------------



 

 



June 19, 2009

Page 2

 

account of the "Letter of Credit Facility" (as such term is defined in the Loan
Agreement) to an amount equal to $3,000,000.00; (iii) extend the
maturity/termination date of the Revolving Credit Loan and the Letter of Credit
Facility from September 22, 2009 to September 30, 2009; (iv) change the "LIBOR
Rate Margin" from the performance-based grid set forth in the Loan Agreement to
an amount equal to two and one-quarter percentage points (2.25%), such that the
LIBOR Rate shall be equal to LIBOR for the applicable Interest Period plus
2.25%; (v) require that Borrower have an amount of EBITDA of not less than
$1,750,000.00 as of the fiscal quarter ending July 4, 2009; (vi) restrict the
amount of cash dividends hereafter actually paid by Borrower to its shareholders
for the fiscal quarter of Borrower ending July 4, 2009 to an amount not to
exceed the sum of $560,000.00; and (vii) charge Borrower, on a quarterly basis,
an unused line fee with respect to the Revolving Credit Loan equal to one-half
of one percent (.50%) per annum times the excess, if any, of (a) $3,000,000.00
minus (b) the daily outstanding principal amount of the Revolving Credit Loan
plus the stated amount of any issued and outstanding Letters of Credit during
such quarter, which unused line fee shall be due and payable on the first (1st)
Business Day (as such term is defined in the Loan Agreement) of each calendar
quarter hereafter, commencing on July 1, 2009. Such modifications of the terms
and conditions of the Loan Agreement shall be in effect for the period
commencing on the date hereof and ending on the earlier of (I) the date that
Lender rescinds, in writing, such changes to the terms and conditions of the
Loan Agreement, Revolving Credit Loan, or (II) the date that Lender and Borrower
enter into a definitive written amendment to the Loan Agreement.

 

As you know, Borrower's actual (and projected) noncompliance with the Fixed
Charge Coverage Ratio covenant constitutes a default under the Loan Agreement
and entitles Lender to exercise any and all rights and remedies available to it
under the Loan Agreement and the other Loan Documents (as such term is defined
in the Loan Agreement). As an accommodation to Borrower, Lender has agreed to
waive Borrower's actual noncompliance with the Fixed Charge Coverage Ratio
covenant for the fiscal quarter ending April 4, 2009 and, on a prospective
basis, for the fiscal quarter ending July 4, 2009 to allow sufficient time for
Lender to analyze, discuss with Borrower, and restructure (with Borrower's
concurrence) the terms and conditions of the Loan Agreement based on Borrower's
financial projections for the remainder of 2009 and for future periods.
Accordingly, Lender hereby reserves all of its rights and remedies against
Borrower and the "Guarantors" (as such term is defined in the Loan Agreement)
under the Loan Agreement and the other Loan Documents, and nothing contained in
this letter agreement (including the covenant waivers set forth above) shall in
any way limit, impair or diminish Lender's rights and remedies against Borrower
and the Guarantors under the Loan Agreement and the other Loan Documents.

 

To induce Lender to enter into this letter agreement, Borrower represents and
warrants to Lender that, to the best of its knowledge, (a) no Event of Default,
or state of facts which by the passage of time, the giving of notice, or both
would constitute an Event of Default (other than Borrower's noncompliance with
the Fixed Charge Coverage Ratio covenant), has occurred or is continuing; and
(b) as of the date hereof, the representations and warranties of Borrower
contained in the Loan Agreement (including, without limitation, those contained
in Paragraph 2 thereof) are true and correct in all material respects.

 

--------------------------------------------------------------------------------



 

 



June 19, 2009

Page 3

 

 

This letter agreement shall only be effective and binding upon Lender and
Borrower if Borrower accepts the terms and conditions of this letter agreement
by signing this letter agreement in the space provided below. This letter
agreement may be executed in counterparts, each of which shall be deemed an
original and each of which, taken together, shall constitute one and the same
instrument. If you have any questions regarding the terms and conditions of this
letter agreement, please do not hesitate to contact the undersigned.

 

 

BANK OF AMERICA, N.A.

 

 

By: /s/Ashish Arora

Ashish Arora

Its Senior Credit Products Officer

 

 

[Borrower's signature on next page]

 

--------------------------------------------------------------------------------



 

 



June 19, 2009

Page 4

 

 

AGREED TO AND ACCEPTED

this 19th day of June, 2009

 

THE EASTERN COMPANY

 

By: /s/Leonard F. Leganza

Leonard F. Leganza

Its President and Chief Executive Officer

 

 